Order of the Supreme Court, Kings County, dated April 11, 1967, which granted respondent’s application to stay arbitration, modified by adding to the decretal paragraph a provision that the stay is operative “ until the preliminary question of the validity of the disclaimer by the insurer in question is determined after trial in this proceeding, at which time the issue of a permanent stay may be determined.” As so modified, order affirmed, without costs. The preliminary and disputed question of the validity of the disclaimer by the tort-feasors’ insurer must be tried in this Supreme Court proceeding before the parties may proceed to arbitration. The question of whether respondent is entitled to a permanent stay of arbitration as against appellant should not be determined at this time. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.